Citation Nr: 1033612	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle fracture.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to January 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In 
November 2006, the RO denied service connection for a right ankle 
disability.  The Veteran submitted a statement on his behalf with 
respect to the right ankle claim in November 2006.  In April 
2007, the RO denied service connection for residuals of right 
ankle fracture, right knee disability, and bilateral hearing 
loss.  The Veteran continued to submit evidence in support of his 
claims in May 2007.  The RO confirmed the denial of service 
connection for residuals of right ankle fracture, right knee 
disability, and a hearing loss disability in a September 2007 
rating decision.  As the Veteran continued to submit evidence 
that was material to the claims and had not been before 
considered, the November 2006 and April 2007 rating decisions are 
considered the decisions on appeal.  See 38 C.F.R. § 3.156(b).  

In June 2010 the Veteran testified before the undersigned.  A 
transcript has been incorporated into the record.  Following the 
hearing the Veteran submitted additional evidence with a signed 
waiver of RO review.

The issue of entitlement to service connection for a 
"roaring sound" in ears has been raised by the record 
(see June 2010 hearing transcript), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of 
right ankle fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Hearing loss was first objectively identified many decades 
after the Veteran was separated from service; the Veteran has not 
consistently claimed a continuity of symptomatology of hearing 
loss ever since service separation; and a preponderance of the 
competent clinical evidence on file is against the Veteran's 
claim.

3.  There is no diagnosis of record of a right knee disorder.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  A right knee disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA) and regulations 
implementing this liberalizing legislation are applicable to the 
Veteran's claims.  VCAA requires VA to notify claimants of the 
evidence necessary to substantiate their claims, and to make 
reasonable efforts to assist Veterans in obtaining such evidence.

The Veteran was provided formal VCAA notice in December 2006, 
prior to the issuance of the rating decision now on appeal (April 
2007).  This notice informed him of the evidence necessary to 
substantiate his claims, the evidence he is responsible to 
submit, the evidence VA would collect on his behalf, and advised 
he submit any relevant evidence in his possession.  The service 
treatment records are unavailable and likely fire related.  The 
RO issued a formal finding on this subject and properly notified 
the Veteran of service treatment record unavailability.  The 
Veteran did not submit any private treatment records for the 
decades following service separation.  Recent VA outpatient 
treatment records were collected.  The Veteran submitted private 
statements from a service buddy and from his children in his 
behalf, and he was provided a VA audiometric examination with a 
review of the claims folder and a request for opinions consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  As well the Veteran was 
afforded the opportunity to give testimony before the Board.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purpose of determining the etiology of his 
alleged right knee disorder.  In light of the holding in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case as the evidence of records fails to 
present any current diagnosis of a right knee disorder.  

The National Personnel Records Center (NPRC) has indicated that 
the Veteran's military service records were destroyed in a fire 
at the NPRC.  Under such circumstances, the Board recognizes that 
there is a heightened obligation to assist the Veteran in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  However, the threshold for allowance of a claim is not 
lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service is 
not eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The RO made a follow-up attempt to obtain any available service 
records from his service in Germany; but these efforts were 
unsuccessful, as well.  The Board finds that, based on the RO's 
efforts and the responses from the service department, it is 
reasonably certain that the Veteran's service treatment records 
are no longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted for certain specified diseases, including organic 
diseases of the nervous systems (interpreted to include 
sensorineural hearing loss) and arthritis, which are shown to 
have become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

For VA purposes, impaired hearing will not be considered to be a 
disability until and unless the auditory thresholds in any of the 
relevant frequencies for speech of 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater, or when the auditory thresholds 
for at least three of the relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels above 20 decibels indicate at 
least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155,157 (1993).

Bilateral Hearing Loss

Again, the Veteran's service treatment records are unavailable 
for review.  The Veteran testified at hearing that in service he 
thought he had noticed some hearing loss, but when his hearing 
was tested he was told the hearing loss was very gradual.  Post-
service, the Veteran stated that after a few years he could tell 
he was starting to lose his hearing.  

The Veteran submitted no private treatment records.  VA treatment 
reports of record begin in August 2004.  The first treatment 
report that pertains to the Veteran's ears is a June 2005 
appointment for an ear flushing.  Soft, impacted cerumen (ear 
wax) was flushed out of both ears.  The Veteran tolerated the 
procedure well and returned for a follow-up later that same 
month.  He returned again for another ear lavage for the left ear 
in July 2005 and for bilateral ear lavage in November 2005.  
These treatment reports are silent regarding any complaint of 
hearing loss.

The Veteran's informal claim, for residuals of a right ankle 
fracture, was submitted in May 2006 and the formal claim for the 
right ankle was submitted in July 2006.  The Veteran did not 
claim hearing loss on either of these claims.  

In various VA treatment reports dated in February 2006 and 
November 2006, the Veteran described himself as a third-
generation farmer who owned a large acreage and cattle operation, 
with 600 head of cattle.  On an April 2006 VA medical record, he 
also described his leisure and recreation interests as fishing 
and hunting. 

In a November 2006 statement, the Veteran sought service 
connection for hearing loss from working inside fuel tanks of the 
planes he maintained in service.

In a January 2007 audiology consult, the Veteran reported hearing 
loss.  The military noise exposure was described as aircraft 
noise on the flightline; the Veteran denied a civilian noise 
history.  The audiologist also noted that cerumen was removed 
bilaterally in the course of the evaluation.  

The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
50
LEFT
15
10
15
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

The audiologist diagnosed bilateral high frequency sensorineurial 
hearing loss and recommended the Veteran file a claim, opining 
his hearing loss was consistent with his military noise exposure.

On the authorized audiological evaluation in December 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
35
LEFT
10
5
20
30
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 in the left ear.

The examiner also noted excessive cerumen bilaterally and 
attempted to remove a small amount.  The cerumen did not affect 
the testing procedures.

The VA examiner reviewed the claims file and the Veteran's 
medical records.  The Veteran described his service as an air 
frame repairman who worked on fuel tanks and in them.  He was 
also exposed to the noise of aircraft engines and stated he was 
not provided with hearing protection.  He described to this 
examiner his post-service occupation as being in agriculture, 
feeding cattle, and he denied post-service noise exposure as well 
as recreational noise exposure.  He reported difficulty hearing 
if background noise was present and in a group.

The VA examiner diagnosed normal hearing sensitivity from 500 to 
3000Hz, sloping to mild hearing loss at 4000Hz, for the right 
ear, and normal hearing sensitivity from 500 to 2000Hz, sloping 
to a mild hearing loss at 3000Hz and progressing to a moderate 
hearing loss at 4000Hz.

The VA examiner noted that the Veteran's initial 2006 claim was 
for an ankle injury and that the Veteran did not seek service 
connection at that time.  She also noted the January 2007 
audiologist recommendation that he file a claim and the opinion 
that his hearing loss was consistent with his service.  

The 2008 VA examiner found it was less likely than not that his 
hearing loss was caused by or result of his service and found his 
hearing loss was consistent with a man of his age due to 
presbycusis.  The VA examiner noted again that when the Veteran 
first filed a claim in 2006, it was only for an ankle injury.  
She also questioned the 2007 opinion which was made without any 
indicated review of any of the Veteran's previous records.  As 
this Veteran did not have any service treatment records, the VA 
examiner questioned how any opinion could find his hearing loss 
consistent with his service without taking all factors into 
account.  Considering the Veteran's reports of his service, his 
report of post-service noise exposure, and his age, the VA 
examiner, who reviewed the claims file, found it was less likely 
than not that his hearing loss was the result of military service 
and more likely the result of presbycusis.

	The Board finds that the 2008 VA audiological examination opinion 
is more probative than the January 2007 opinion.  The December 
2008 VA examiner reviewed the claims file, interviewed the 
Veteran, and conducted a physical examination.  There is no 
indication that the December 2008 VA examiner was not fully aware 
of the Veteran's past medical history or that she misstated any 
relevant fact.  The January 2007 audiology consult report 
contains no mention of any review of any of the Veteran's other 
VA treatment reports which contained other statements of the 
Veteran.  Therefore, the Board finds the December 2008 VA 
examiner's opinion to be of great probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the opinion of 
one competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches . . . As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] adjudicators 
. . .").

The Board is not obligated to accept medical opinions premised on 
a Veteran's recitation of medical history.  See Godfrey v. Brown, 
8 Vet. App. 113 (1995).  However, reliance on a Veteran's 
statements renders a medical report less probative only if the 
Board rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) for the proposition that Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may 
reject medical opinion based on facts provided by the veteran 
previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (Board is not bound to accept uncorroborated 
account of veteran's medical history but must assess the 
credibility and weight of the evidence provided by the veteran 
rejecting it).

Therefore, the 2007 audiology consult opinion, which is based on 
the Veteran's stated history alone, is less probative that the 
2008 VA audiological examiner's opinion which included a review 
of the complete claims file and found his hearing loss was more 
likely related to presbycusis. 

	The evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  In his November 2006 
statement the Veteran reported he had hearing loss from his work 
on the military aircraft.  In 2010 he testified that he generally 
noticed hearing loss in service and then again, years later, 
after he was discharged from the service.  
	
In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology of hearing loss since active service, 
while competent, is nonetheless less than entirely credible.  

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1960) and initial 
audiological consult for hearing loss in January 2007, which is 
nearly a 47 year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	Further, when the Veteran sought to VA treatment for ear 
irrigation or ear lavage in 2005, he did not report that he had 
hearing loss symptoms that was related to in-service noise 
exposure or that it was of longstanding duration.  He did not 
claim that his hearing disorder was related to service until he 
filed his claim.  His silence, when otherwise reporting his past 
medical history constitutes negative evidence.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).
	
	The Board notes that the Veteran sought VA medical treatment for 
various other medical complaints, including hypertension, 
sinusitis, depression, and a hydrocele since 2004.  Moreover, the 
Veteran filed a claim for the right ankle disorder informally in 
May 2006 and formally in July 2006, but made no mention on any 
hearing loss symptomatology.
	
As well, despite the Veteran's own assertion in an April 2006 VA 
treatment report of enjoying hunting as a leisure or recreation 
pursuit, the Veteran denied any recreational noise exposure 
during the December 2008 VA audiological examination.  In 
different VA treatment reports the Veteran stated he owned many 
acres and had a cattle operation of 600 head, yet to the 2008 VA 
examiner he distanced himself from his occupation by denying 
post-service noise exposure.  The Board cannot reconcile these 
contradictions in the Veteran's favor and finds that the Veteran 
was less than forthright when describing his four decades of 
post-service activities.

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
a lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.

The preponderance of the evidence is against the service 
connection claim for bilateral hearing loss.  As the 
preponderance of the evidence is against this claim, the benefit-
of-the-doubt doctrine does not apply, and the claim for service 
connection for hearing loss must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  

Right Knee Disorder

The claims file does not contain any private treatment records.  
VA treatment reports of record do not contain any complaints, 
requests for treatment, or diagnoses pertaining to the right 
knee.  Indeed, the sole VA treatment report pertaining to the 
right ankle, in May 2006, contains no mention of the right knee.

The Veteran's November 2006 statement indicated he injured his 
right knee in the same fall in-service that injured his right 
ankle and that he now has arthritis in the knee.  He also 
testified that he has pain in the right knee, which he attributed 
to his right ankle; however he did not articulate any diagnosis 
by any medical personnel pertaining to the right knee.  

The Board notes that chronic pain is not considered a disability.   
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  

The Veteran can attest to factual matters of which he could have 
had first-hand knowledge, e.g., experiencing an injury in 
service; and there is no reason shown to doubt his credibility in 
this regard.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding diagnosis of a present disability or causation are not 
competent.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Although the 
Veteran has presented competent and credible evidence of an in-
service injury, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The Board acknowledges the May 2007 statements of the Veteran's 
adult children.  However, no statement contains a diagnosis of 
the Veteran's claimed right knee disorder.  Further, birth 
certificates of record indicate they were born decades after his 
service; therefore their repetition of the Veteran's account of 
how he fell in service has very little probative value.

After a review of the medical treatment reports of record, the 
Board finds there is no record of any diagnosis pertaining to the 
right knee.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The Board finds that without any medical evidence of a right knee 
disability during service or post-service, the preponderance of 
the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for a right knee disability must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for a right knee disorder is 
denied.


REMAND

As noted above, the Veteran's service treatment records most 
likely were destroyed in the 1973 fire at the National Personnel 
Records Center and so are not available.  

The Veteran has described a plausible account of an injury to his 
right ankle in service, while stationed in Germany.  In a 
detailed statement submitted in November 2006, he indicated that 
he was working on a C-124 aircraft at Rhine Maine Air Base in 
Frankfurt, Germany in approximately January 1958.  It had rained 
while he was inside the airplane and got cold enough to ice over 
the ramp.  He had a heavy tool box approximately 175 pounds and 
when he stepped off the ladder of the airplane he slipped on the 
ice and got a compound fracture to the right ankle.  

A May 2006 VA nurse practitioner note shows a finding of right 
ankle pain, most likely from injury in 1958 while in service; but 
no rationale or indication of review of any pertinent medical 
records are indicated.  

VA x-ray studies, dated in July 2006 and July 2010, have 
identified what appears to be an old fracture.  

The Veteran should be afforded a VA examination to determine the 
nature and etiology of what appears to be an old fracture of his 
right ankle.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also testified that he had received recent VA 
treatment for his right ankle disability.  These records should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records 
for the Veteran's right ankle dated since 
January 2008.

2.  Afford the Veteran an orthopedic 
examination for his right ankle.  In 
conjunction with the examination, the claims 
folder must be made available to the examiner 
for review of the case.  A notation to the 
effect that this record review took place 
must be included in the report.  All 
indicated tests and studies, to include X- 
rays and other diagnostic procedures deemed 
necessary, should be conducted.  The examiner 
should review the results of any testing 
prior to completing the report.

a. The examiner should identify (by medical 
diagnosis) any current right ankle disability 
found on examination, and opine whether it is 
at least as likely as not that any right 
ankle disability as diagnosed was incurred or 
aggravated by service.  

b.  The examiner must explain the rationale 
for the opinion given.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted. If the claims remain denied, then 
the RO should furnish the Veteran and his 
representative with a supplemental statement 
of the case, and afford a reasonable 
opportunity for response before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


